Opinion issued April 2, 2013.




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-12-00907-CV
                            ———————————
                  IN RE FROST NATIONAL BANK, Relator



            Original Proceeding on Petition for Writ of Mandamus



                         MEMORANDUM OPINION1

      Frost National Bank has filed a petition for writ of mandamus challenging

the trial court’s order setting aside the default judgment in Frost’s favor and

granting Jack L. Baker’s motion for new trial. We deny the petition for writ of

mandamus.

1
      The underlying case is Frost National Bank v. Fairmont Diagnostic and MRI
      Center, L.L.C., Bay Colony MRI and Diagnostic Center, L.P., Bay Colony
      Management Services, L.L.C., and Jack L. Baker, No. 2012-08645, in the 152nd
      District Court of Harris County, Texas, the Honorable Robert Schaffer presiding.
                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Brown.




                                        2